                                                                                           1   Anthony L. Martin
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                           3   Dana B. Salmonson
                                                                                               Nevada Bar No. 11180
                                                                                           4   dana.salmonson@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888
                                                                                               Attorneys for Defendants
                                                                                           9   Sands Aviation, LLC and Las Vegas Sands Corp.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10                               UNITED STATES DISTRICT COURT
                                                                                          11                                 FOR THE DISTRICT OF NEVADA
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               SEAN KENNEDY, individual; ANDREW                   Case No.: 2:17-cv-00880-JCM-VCF
                                                                                          13   SNIDER, individual; CHRISTOPHER
                                                         Telephone: 702.369.6800




                                                                                               WARD, individual; RANDALL WESTON,
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14   individual; RONALD WILLIAMSON,                        STIPULATION AND ORDER TO
                                                                                               individual,                                          CONTINUE HEARING ON JOINT
                                                                                          15                                                            REQUEST FOR STATUS
                                                                                                                     Plaintiffs,                   CONFERENCE WITH MAGISTRATE
                                                                                          16                                                        JUDGE TO RESOLVE PRE-TRIAL
                                                                                               vs.                                                    ORDER DEADLINE DISPUTE
                                                                                          17                                                                (ECF NO. 181)
                                                                                               LAS VEGAS SAND CORP., a Domestic
                                                                                          18   Corporation; and SANDS AVIATION, LLC, a                           (First Request)
                                                                                               Domestic Limited-Liability Company,
                                                                                          19
                                                                                                                     Defendants.
                                                                                          20

                                                                                          21
                                                                                                      Pursuant to LR 7-1 and LR IA 6-2, the parties, by and through their respective counsel of
                                                                                          22
                                                                                               record, hereby stipulate and request that this Court continue the Joint Request for a Status
                                                                                          23
                                                                                               Conference with Magistrate Judge to Resolve Pre-Trial Order Deadline Dispute (ECF No. 181)
                                                                                          24
                                                                                               currently set for July 1, 2019 (ECF No. 182) in this matter to a future date and time. Counsel for
                                                                                          25
                                                                                               Defendants had an emergency on this date and was unable to appear. This Stipulation is the first
                                                                                          26
                                                                                               request to continue the Status Conference.
                                                                                          27
                                                                                                      As such, the parties stipulate to continue the Status Conference and submit the following
                                                                                          28
                                                                                           1   dates that both parties are available for the Court’s reference:
                                                                                           2                 Tuesday, July 9, 2019;
                                                                                           3                 Thursday, July 11, 2019; and
                                                                                           4                 Friday, July 12, 2019 in the afternoon.
                                                                                           5          This request is made in good faith and is not intended for purposes of delay.
                                                                                           6          IT IS SO STIPULATED.
                                                                                           7   DATED this 2nd day of July, 2019.                 DATED this 2nd day of July, 2019.
                                                                                           8
                                                                                               LAGOMARSINO LAW                                   OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                           9                                                     P.C.

                                                                                          10   /s/ Andre M. Lagomarsino                          /s/ Dana B. Salmonson
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               Andre M. Lagomarsino                              Anthony L. Martin
                                                                                          11   Nevada Bar No. 6711                               Nevada Bar No. 8177
                                                                                          12   3005 W. Horizon Ridge Parkway                     Dana B. Salmonson
                                                                                               Suite 241                                         Nevada Bar No. 11180
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   Henderson, NV 89052                               Wells Fargo Tower
                                                                                               Attorneys for Plaintiffs                          Suite 1500
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                                                                 3800 Howard Hughes Parkway
                                                                                               Justine A. Harrison                               Las Vegas, NV 89169
                                                                                          15
                                                                                               JUSTINE A. HARRISON, CHTD.                        Attorneys for Defendants
                                                                                          16   Nevada Bar No. 9825
                                                                                               848 N. Rainbow Blvd., #1540
                                                                                          17   Las Vegas, NV 89107
                                                                                               Attorneys for Plaintiffs
                                                                                          18
                                                                                                                                              ORDER
                                                                                          19
                                                                                          20          IT IS SO ORDERED. The Status Conference in this matter is continued to the 12th day
                                                                                          21   of July, 2019 at 1:00 PM, in Courtroom 3D.
                                                                                          22

                                                                                          23
                                                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                                                          24
                                                                                                                                                   July 2, 2019
                                                                                          25
                                                                                                                                              DATED
                                                                                          26
                                                                                          27
                                                                                          28


                                                                                                                                                  2
